DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of claims 1-9 (Group I) in the reply filed on 12 October 2020 is acknowledged.  The traversal is on the ground(s) that examination of claims 10-18 (Group II) and 19-20 (Group III) would not create a serious burden on the examiner (Remarks filed 12 October 2020, p. 1, para. “However”). Regarding the invention of Group II, after further consideration and following the performance of a search for prior art, the invention of Group II is examined herein, rendering Applicant’s argument moot. Regarding the invention of Group III, Applicant’s arguments are not found persuasive because the requirement for restriction filed on 13 August 2020 appropriately notes the different classification for the invention of claim 19, and the differing structural components required of Groups I and II, thereby demonstrating an expected serious additional burden. Applicant’s argument that that the examiner has not shown how search queries among the groups would differ is unpersuasive in view of the differing classifications that were presented. Moreover, Applicant’s argument that Group III would require a similar or the same field of search as Group I because of common structural features is unpersuasive since claim 19 recites a non-transitory computer-readable storage medium which is not common to Groups I and II.
The requirement with respect to Group III is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: 
In [0019], in the last line, “below at target limit” appears to be a misstatement of “below a[[t]] target limit.”
In [0023], in the fourth-to-last line, “This system is often large and heavy may require significant power” appears to be a misstatement of “This system is often large and heavy and may require significant power.”
Appropriate correction is required.

Claim Objections
Claims 10 and 18 are objected to because of the following informalities:  
Claim 10: In line 12, “condensing, by a condenser coupled to the condenser” appears to be a misstatement of “condensing, by a condenser coupled to the compressor.” In addition, Applicant is respectfully advised to amend line 10 to use appropriate terminology and sentence construction for a method claim, as a structure such as “each of the plurality of compression stages” cannot comprise method steps such as compressing, condensing, etc. Applicant is respectfully advised to amend claim 10 to “wherein the step of compressing comprises” or similar.
Claim 18: In line 3, “wherein each of the plurality of compression stages comprises” appears to be a misstatement of “wherein each of the second plurality of compression stages comprises.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US RE39,122, hereinafter “Henderson”) in view of Booth (US 3,276,679).
Regarding claim 1, Henderson discloses an integrated multi-stage compressor 22 (Fig. 1; col. 2, lines 38-39) (i.e. a gas compression system) for drying air (col. 1, line 13) comprising:
a line 74 for gas flowing to the inlet of heat exchanger 28 of the compressor 22 (col. 3, lines 60-65), the gas comprising air (col. 1, line 13) and moisture (col. 2, line 45) (i.e. a system inlet configured to receive a gas stream containing a first component and a second component); and
a line 80 from the outlet of the compressor 22 (col. 4, lines 8-10) (i.e. a vapor system outlet configured to discharge the gas stream); 
wherein each stage of the compressor 22 comprises a compression stage 26 (i.e. a plurality of compression stages coupled in series between the system inlet and the vapor system outlet, wherein each of the plurality of compression stages comprises a compressor configured to receive the gas stream from either the system inlet or another of the plurality of compression stages and compress the gas stream); a heat exchanger 28 (col. 2, lines 44-45) for cooling compressed gas and removing 
However, Henderson does not explicitly disclose a gravity-independent phase separator.
Booth discloses a centrifuge separating apparatus for dehumidification in a zero gravity environment (col. 1, lines 44-46) (i.e. a gravity-independent phase separator). Booth teaches that the apparatus is simple and performs a separation efficiently (col. 1, lines 33-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the compressor of Henderson by providing a gravity-independent phase separator as taught by Booth because (1) Henderson teaches a moisture separator but does not specify its configuration, and (2) a centrifuge separating apparatus is simple and performs a separation efficiently (Booth, col. 1, lines 33-34).

Regarding claim 2, Booth teaches a centrifuge separating apparatus (col. 1, lines 44-46) having a rotating shaft 32 and fan blades 48 (col. 3, lines 31-33) (i.e. a rotary phase separator).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Booth, as applied to claim 2 above, and further in view of Brouwers et al. (US 2006/0225386 A1, hereinafter “Brouwers”).
Henderson in view of Booth does not explicitly disclose that a rotary phase separator for each compression stage is driven by a common axle.
Brouwers discloses centrifugal separators 2 and 3 (Fig. 1; [0022]) for separating contaminants such as water from a gas stream ([0001], [0039]) that are mounted on a common shaft 6 ([0022]) (i.e. a common axle). Brouwers teaches that a method using such a separator is efficient and economical ([0007]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the compressor of Henderson in view of Booth by providing a rotary phase separator for each compression stage that is driven by a common axle as taught by Brouwers because a method using such a separator is efficient and economical (Brouwers, [0007]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Booth, as applied to claim 1 above, and further in view of Vilagines et al. (US 2009/0075219 A1, hereinafter “Vilagines”).
Regarding claim 5, Henderson in view of Booth does not explicitly disclose a liquid system outlet configured to discharge the second component removed from each phase separator.
Vilagines discloses a stage for the partial liquefaction of fumes (Fig. 2; [0062]) comprising various stages of compressors K1-K4 and cooling heat exchangers E11-E14 (i.e. condensers) that cause water to be collected in the bottoms of drums B1-B3 (i.e. phase separators) ([0063]). Vilagines teaches that condensed water streams from the drums are combined and discharged through line 13 (Fig. 2; [0065]) (i.e. a liquid system outlet).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the compressor of Henderson in view of Booth by providing a liquid system outlet configured to discharge the second component removed from each phase separator as taught by Vilagines because (1) Henderson discloses moisture separators 30 but does not teach a Vilagines, Fig. 2; [0065]).

Regarding claim 6, Henderson in view of Booth does not explicitly disclose that (i) the gravity-independent phase separator of each of the plurality of compression stages is coupled to a liquid discharge line and configured to discharge the second component from the gas stream to the liquid discharge line, or that (ii) each of the plurality of compression stages further comprises a pump coupled to the liquid discharge line, the pump configured to discharge the second component from the liquid discharge line.
Regarding (i), Vilagines discloses a stage for the partial liquefaction of fumes (Fig. 2; [0062]) comprising various stages of compressors K1-K4 and cooling heat exchangers E11-E14 (i.e. condensers) that cause water to be collected in the bottoms of drums B1-B3 (i.e. phase separators) ([0063]). Vilagines teaches that condensed water streams from the drums are combined and discharged through line 13 (Fig. 2; [0065]) that is connected to an unmarked liquid discharge line connecting each drum to the line 13 (Fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the compressor of Henderson in view of Booth by providing (i) the gravity-independent phase separator of each of the plurality of compression stages such that it is coupled to a liquid discharge line and configured to discharge the second component from the gas stream to the liquid discharge line as taught by Vilagines because (1) Henderson discloses moisture separators 30 but does not teach a means for the removal of moisture from the moisture separators, (2) Booth teaches a conduit for conveying collected material to a storage container 100 (Booth, Fig. 4; col. 3, lines 11-13), but does not show how collected material can be removed in a multi-stage system, and Vilagines, Fig. 2).
Regarding (ii), Booth teaches that the separating apparatus comprises an impact pump 90 as a positive displacement means for conveying a collected ingredient to a desired location (Figs. 1 and 3; col. 2, lines 68-71), so it would have been prima facie obvious to provide a pump coupled to a liquid discharge line in each of the compression stages of Henderson in view of Booth and Vilagines for discharging the second component.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Booth, as applied to claim 1 above, and further in view of Meirav et al. (US 2014/0326428 A1, hereinafter “Meirav”).
 Booth teaches that the separator 10 is to be combined with a condenser 110 (Fig. 4) to enable operation (col. 3, lines 15-19) so that they are attached (col. 6, lines 6-7). However, Henderson in view of Booth does not explicitly disclose that the condenser and the gravity-independent phase separator are integrated into a single unit.
Meirav discloses systems for conditioning air in an enclosed environment ([0002]). Meirav teaches that components can be combined into an integrated unit to simplify installation ([0104]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the compressor of Henderson in view of Booth by providing integrating the condenser and the gravity-independent phase separator into a single unit as taught by Meirav because the integrating of components can simplify installation (Meirav, [0104]). 

8 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Booth, as applied to claim 1 above, and further in view of Stallmann et al. (US 2014/0033747 A1, hereinafter “Stallmann”).
Henderson in view of Booth does not explicitly disclose that the compressor for each compression stage is driven by a common axle.
Stallmann discloses a method and associated apparatus for generating a condensate from the compression section of a gas purification unit (Abstract; Fig. 2). Stallmann teaches compressors 44 through 44’’’ disposed in series with cooling units 70 through 70’’ ([0049]) that generate condensate condensate flowing through ducts 72 through 74 ([0050]), wherein the compression stages are operated by a common drive shaft ([0049]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the compressor of Henderson in view of Booth by providing a common axle for driving the compressor for each compression stage as taught by Stallmann because (1) the operation of a series of compression stages by a common shaft was known to be an alternative to the operation of each stage as a separate unit (Stallmann, [0049]), and (2) such an arrangement would allow for a series of compression stages to be operated by a single drive unit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Booth, as applied to claim 1 above, and further in view of Cargnelli et al. (US 6,619,054 B1, hereinafter “Cargnelli”).
Henderson in view of Booth does not explicitly disclose that the condenser comprises one or more cooling jackets thermally coupled to at least one of the compressor and the gravity-independent phase separator.
Cargnelli discloses a condenser for dehumidifying gases (Fig. 3; col. 1; lines 5-7) comprising an external jacket (Abstract; col. 3, lines 51-52). Cagnelli teaches that such a condenser is compact and efficient (col. 1, lines 45-47).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the compressor of Henderson in view of Booth by providing a condenser that comprises one or more cooling jackets thermally coupled to at least one of the compressor and the gravity-independent phase separator as taught by Cagnelli because (1) Henderson discloses cooling heat exchangers 28 but does not specify their configuration (Henderson, col. 2, lines 44-45), (2) a condenser that uses an external jacket can be compact and efficient (Cagnelli, col. 1, lines 45-47), and (3) such a condenser would be thermally coupled to a respective compressor and phase separator in the system of Henderson in view of Booth and Cagnelli because it would be in fluid communication with these units.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Henderson.
Regarding claim 10, Booth discloses a separating apparatus and an associated method for dehumidification in a zero gravity environment (Figs. 1 and 4; col. 1, lines 42-45) comprising conveying material to be separated into a separator 10 and conveying by a conduit 24 a separated material to an outlet 16 (col. 2, lines 11-15), the separated material being air (col. 4, lines 55-57), while a collected ingredient is removed by an impact pump 90 (col. 2, lines 67-71), the collected ingredient being water (col. 3, line 53), wherein the separator is coupled to a condenser 110 (col. 1, lines 43-45; col. 3, lines 15-16) (i.e. removing, by a gravity-independent phase separator coupled to the condenser, the second component from the gas stream; and discharging, by the gravity-independent phase separator, the gas stream).
Booth does not explicitly disclose (i) receiving, by a system inlet of a gas compression system, a gas stream containing a first component and a second component; (ii) compressing, by a plurality of compression stages of the gas compression system, the gas stream; (iii) discharging, by a vapor system outlet of the gas compression system, the gas stream, or that (iv) the compression stages of the plurality of compression stages are coupled in series between the system inlet and the vapor system outlet, and wherein each of the plurality of compression stages comprises compressing, by a compressor, the gas stream; and condensing, by a condenser coupled to the compressor, the second component from the gas stream.
Regarding (i)-(iv), Henderson discloses a system and an associated method for drying gas such as air (Fig. 1; col. 1; 12-13) comprising: 
flowing a gas via a line 74 to the inlet of heat exchanger 28 of a compressor 22 (col. 3, lines 60-65), the gas comprising air (col. 1, line 13) and moisture (col. 2, line 45) (i.e. receiving, by a system inlet of a gas compression system, a gas stream containing a first component and a second component);
flowing the gas via a line 80 from the outlet of the compressor 22 (col. 4, lines 8-10) (i.e. discharging, by a vapor system outlet of the gas compression system, the gas stream); 
compressing and cooling the gas in each stage of the compressor 22, and removing condensate therefrom, with a compression stage 26, a heat exchanger 28, and a moisture separator 30 or other like separator (col. 2, lines 44-46; col. 10, lines 12-24) (i.e. compressing, by a plurality of compression stages of the gas compression system, the gas stream; the compression stages of the plurality of compression stages are coupled in series between the system inlet and the vapor system outlet, and wherein each of the plurality of compression stages comprises compressing, by a compressor, the gas stream; and condensing, by a condenser coupled to the compressor, the second component from the gas stream).
Henderson teaches that by using a multi-stage compressor, total system performance is enhanced (col. 1, lines 45-47; col. 2, lines 36-41).
Booth by (i) receiving, by a system inlet of a gas compression system, a gas stream containing a first component and a second component; (ii) compressing, by a plurality of compression stages of the gas compression system, the gas stream; (iii) discharging, by a vapor system outlet of the gas compression system, the gas stream, and providing (iv) compression stages of the plurality of compression stages that are coupled in series between the system inlet and the vapor system outlet, and wherein each of the plurality of compression stages comprises compressing, by a compressor, the gas stream; and condensing, by a condenser coupled to the compressor, the second component from the gas stream as taught by Henderson because (1) the method of Booth requires the use of a condenser (Booth, col. 3, lines 15-17) and a means of conveying the material to be separated (Booth, col. 2, lines 11-13), but does not disclose the means of conveying, and (2) by using a multi-stage compressor, each stage comprising a heat exchanger/condenser and a moisture separator, system performance is enhanced (Henderson, Fig. 1; col. 1, lines 45-47; col. 2, lines 36-41)

Regarding claim 11, Booth teaches that the separating apparatus is operable in a zero gravity (i.e. a microgravity) environment (col. 1, lines 42-45), so it would have been prima facie obvious to conduct the method of Booth in view of Henderson in a microgravity environment.

Regarding claim 12, Booth teaches a centrifuge separating apparatus (col. 1, lines 44-46) having a rotating shaft 32 and fan blades 48 (col. 3, lines 31-33) (i.e. a rotary or centrifugal phase separator).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Henderson, as applied to claim 10 above, and further in view of Antonio et al. (US 2010/0288121 A1, hereinafter “Antonio”).
Booth in view of Henderson does not explicitly disclose a gas compression system that receives the gas stream at a pressure less than approximately 100 torr and discharges the gas stream at a pressure less than approximately 10,000 torr.
Antonio discloses a method and device for compressing and drying a gas flow (Abstract). Antonio teaches an example in which a gas is compressed from a pressure of 1 bar (750 torr) to between 3 (2250 torr) and 45 bar (33,753 torr) ([0015]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Booth in view of Henderson by providing a gas compression system that receives the gas stream at a pressure less than approximately 100 torr and discharges the gas stream at a pressure less than approximately 10,000 torr as taught by Antonio because the skilled practitioner using a gas compression and drying system would have been expected to optimize pressure increases across a large range (Antonio, [0015]). See MPEP 2144.05 (II).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Henderson, as applied to claim 10 above, and as evidenced by MacCallum (US 2012/0183457 A1).
Booth teaches a method for dehumidifying air in a space vehicle (col. 1, lines 17-18, 42-45), which would comprise carbon dioxide, as evidenced by MacCallum ([0004]), so in the method of Booth in view of Henderson, carbon dioxide can be regarded as a first component and water con be regarded as a second component.

s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Henderson, as applied to claim 10 above, and further in view of MacCallum.
Regarding claim 15, Booth discloses the removal of water from air (Booth, col. 1, lines 17-18, 42-45; col. 4, lines 55-57), which can be regarded as a second component. However, Booth in view of Henderson does not explicitly disclose that the gas stream discharged by the gas compression system comprises a water concentration less than approximately 10 wt. %.
MacCallum discloses a system and associated method for removing water vapor from a breathable atmosphere in an environmental control and life support system ([0004], [0009]). MacCallum teaches the removal of water such that an air stream has a relative humidity of 5% (less than 1 wt. %) ([0093]). MacCallum teaches that such a level helps to maintain a habitable atmosphere ([0004]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Booth in view of Henderson by providing a gas stream discharged by the gas compression system that comprises a water concentration less than approximately 10 wt. % as taught by MacCallum because (1) Booth teaches the removal of water vapor but does not state a target humidity value, (2) a reduction in relative humidity to lesser levels was known to assist in maintaining a habitable atmosphere (MacCallum, [0004], [0093]), and (3) the skilled practitioner would have been expected to optimize the removal of water in a dehumidification process.

Regarding claim 16, Booth (col. 1, lines 42-45; col. 3, lines 33-34) and MacCallum ([0040]) teach a second component comprising water. However, Booth in view of Henderson and MacCallum does not explicitly disclose that a ratio of a water concentration of the gas stream received by the gas compression system to a water concentration of the gas stream discharged by the gas compression system is greater than approximately 10.
MacCallum discloses an example wherein an incoming gas stream has a relative humidity of 40% and an exit relative humidity of 5% ([0093]), or a ratio of approximately 8. However, the optimization of the ratio of water within gas streams is regarded to be a matter of routine optimization absent evidence of unexpected results, such as, for example, when water production rates are increased due to a crew size greater than that discussed by MacCallum ([0049]). See MPEP 2144.05 (II). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Henderson, as applied to claim 10 above, and further in view of Berberoglu et al. (US 10,072,239 B1, hereinafter “Berberoglu”).
Booth discloses the removal of water from air (Booth, col. 1, lines 17-18, 42-45; col. 4, lines 55-57), which can be regarded as a second component. However, Booth in view of Henderson does not explicitly disclose that the first component comprises carbon dioxide, and wherein the method further comprises reacting the carbon dioxide with hydrogen gas to form methane.
Berberoglu discloses a life support system and associate method for avoiding CO2 toxicity in the International Space Station by using a carbon dioxide concentrating assembly (CCA) (col. 1, lines 21-26; col. 2, lines 6-10) to remove carbon dioxide (i.e. a first component) produced by human respiration (col. 1, lines 26-28). Berberoglu teaches that carbon dioxide is removed by reacting it with hydrogen gas to produce methane and water in a Sabatier reactor, allowing the water to be used for hygienic or cooking purposes (col. 2, lines 8-22). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Booth in view of Henderson by reacting a first component that is carbon dioxide with hydrogen gas to form methane as taught by Berberoglu because (1) carbon dioxide must be removed to avoid toxic concentrations in a cabin (Berberoglu, col. 2, lines 6-Berberoglu, col. 2, lines 8-22).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Henderson and Berberoglu, as applied to claim 17 above, and further in view of Birbara et al. (US 4,452,676, hereinafter “Birbara”).
Berberoglu teaches the venting of produced methane to space (col. 2, lines 22-23) (i.e. discharging the methane stream. However, Booth in view of Henderson and Berberoglu does not explicitly disclose (i) compressing, by a second plurality of compression stages of the gas compression system, the methane in a methane stream, (ii) compressing, by a compressor, the methane stream; and condensing, by a condenser coupled to the condenser, water from the methane stream; (iii) performing the compressing and condensing in each of the plurality of compression stages; or (iv) removing, by a gravity-independent phase separator coupled to the condenser, the water from the methane stream, and discharging, by the gravity-independent phase separator, the methane stream.
Regarding (ii), Birbara discloses the reclaiming of oxygen in a spacecraft environment using a Sabatier reactor (col. 1, lines 19-21, 28-31, 43-48). Birbara teaches that processed gas comprising methane and water leaving the reactor should be cooled, with water vapor separated using a condenser/separator (col. 2, lines 46-50).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Booth in view of Henderson and Berberoglu by (ii) compressing, by a compressor, the methane stream; and condensing, by a condenser coupled to the condenser, water from the methane stream as taught by Birbara because (1) a condenser/separator should be used to separate the water from the methane produced by a Sabatier reactor (Birbara, col. 2, lines 46-50), and (2) the skilled practitioner would have found it prima facie obvious to use a blower or a Berberoglu, col. 2, lines 12, 23: “blower,” “vented”; Henderson, e.g. col. 3, lines 56-58).
Regarding (i) and (iii), the practitioner of the method of Booth in view of Henderson, Berberoglu, and Birbara would have found it prima facie obvious to dry a gas other than air using a multi-stage compressor since air is suggested by Henderson as only an example gas stream which can be dried using a plurality of compression stages for compressing and condensing the methane/water stream (Henderson, 12-14: “such as”).
Regarding (iv), the practitioner of the method of Booth in view of Henderson, Berberoglu, and Birbara would have found it prima facie obvious to use the gravity-independent separator of Booth (Booth, 43-45) to remove and discharge the methane since (1) Berberoglu teaches that the methane stream should be discharged (Berberoglu, col. 2, line 23), and (2) Booth refers to the separated gas that is discharge at an outlet as a “separated material” (Booth, col. 2, lines 13-15), thereby indicating to the skilled practitioner that the centrifuge separating apparatus of Booth can be used for other gas separations processes.

Additional Claim Objection
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
the plurality of compression stages comprises a compressor configured to receive the gas stream from either the system inlet or another of the plurality of compression stages and compress the gas stream; a condenser coupled to the compressor, the condenser configured to condense the second component from the gas stream; and a gravity-independent phase separator coupled to the condenser, the gravity-independent phase separator configured to remove the second component from the gas stream and discharge the gas stream to either the vapor system outlet or another of the plurality of compression stages (claim 1), wherein the gravity-independent phase separator of each of the plurality of compression stages comprises a rotary phase separator (claim 2), wherein the rotary phase separator for each compression stage is driven by a common axle (claim 3), and wherein the compressor and the gravity-independent phase separator for each compression stage is driven by the common axle (claim 4) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Henderson et al. (US RE39,122), which discloses an integrated multi-stage compressor 22 (Fig. 1; col. 2, lines 38-39) (i.e. a gas compression system) comprising a plurality of compressor 22 stages, each comprising a compression stage 26; a heat exchanger 28 (col. 2, lines 44-45) for cooling compressed gas and removing condensate from the gas (col. 8, lines 60-61); and a moisture separator 30 or other like separator (col. 2, lines 45-46). The providing of a gravity-independent phase separator would have been prima facie obvious in view of Booth (US 3,276,679: col. 1, lines 44-46), and the driving of each rotary phase separator for each prima facie obvious in view of Brouwers et al. (US 2006/0225386 A1: [0022]). 
Dickson et al. (US 2015/0104290 A1) teaches a device for separating a fluid stream into different phases ([0002]), wherein a rotary separator 101 is located on the same shaft as a centrifugal compressor 103 (Fig. 1A; [0020]). However, Dickson does not teach or suggest that the common shaft can be provided for a system for multi-stage compression (claim 1), with both the separator (claim 3) and the compressor (claim 4) of each stage using a common shaft or axle. Strahsner (US 4,362,540) teaches a centrifugal separator 3 (i.e. a rotary separator) and a blower 4 (i.e. a compressor) that are mounted on a common shaft 2 (Fig. 2; col. 4, lines 33-35). However, Strahsner does not suggest that this configuration can be extended across a plurality of stages. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 

Citation of Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baxter et al. (US 2012/0153514 A1) teaches that the use of alternating compressors and heat exchangers in series can increase the efficiency of reducing temperature and increasing pressure ([0074]) in a system for condensing vapors from a gas (Abstract).
Nigsch et al. (US 5,250,091) discloses an apparatus for separating a gas-water vapor mixture (Abstract; Fig. 1c) that can operate effectively in weightless, or zero-gravity, conditions (col. 1, lines 7-8) (i.e. a gravity-independent phase separator), wherein the apparatus is a membrane phase separator (col. 4, lines 12-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772